NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted May 21, 2007*
                                  Decided May 24, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

Nos. 05-4101 & 06-1544                                      Appeals from the United
                                                            States District Court for the
UNITED STATES OF AMERICA,                                   Central District of Illinois.
     Plaintiff-Appellee,
                                                            No. 00 CR 20046
              v.
                                                            Michael P. McCuskey, Chief
JAMES M. TURNER and ARLENE F. DIAMOND,                      Judge.
     Defendants-Appellants.


                                            Order

   Turner and Diamond were convicted of fraud and money laundering for their
roles in a scam that sold phantom “prime bank notes” to gullible investors. We af-
firmed both convictions but remanded for resentencing. See United States v. Dia-
mond, 378 F.3d 720 (7th Cir. 2004); United States v. Turner, 400 F.3d 491 (7th Cir.
2005). The new sentences were shorter: Turner received 135 months rather than
151, and Diamond received 188 months rather than 210.

   Both have appealed again, contending that the sentences remain too long. They
do not contend, however, that the district court failed to carry out our instructions.



   *  These successive appeals have been assigned to the original panel under Operating Procedure
6(b). After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
Nos. 05-4101 & 06-1544                                                               Page 2

    Turner maintains that United States v. Booker, 543 U.S. 220 (2005), entitles him to a
new trial at which all questions bearing on sentencing will be resolved by the jury, or al-
ternatively that the judge must resolve all of these issues in his favor. Either way, the ar-
gument boils down to the proposition that Booker requires all factual disputes bearing
on sentence to be resolved, beyond a reasonable doubt, by a jury. That contention is
frivolous and requires no comment beyond what is said in United States v. Hawkins,
480 F.3d 476 (7th Cir. 2007). And Turner’s penalty is reasonable with or without a
presumption that sentences within a properly constructed Guideline range (as
Turner’s was) are reasonable. That question is before the Supreme Court in Rita v.
United States, No. 06-5754 (argued Feb. 20, 2007), but does not affect the outcome;
Turner’s sentence is reasonable by any reckoning.

   Diamond, who has proceeded pro se in this court, advances 22 separate conten-
tions that do more to demonstrate why criminal defendants need legal assistance
than to undermine her conviction. Diamond’s lead issue, for example, reads:

     Did district court exceed its delegated authority by trying a sovereign
     American citizen in a Military court, under a gold fringed Military Parade
     Flag, [law of the Flag*], contrary to the Constitution for the united States
     of America?

The brackets, asterisk, and errors all are in the original. As for the substance, nei-
ther the statement of the issue nor the rest of the brief affords a glimmer of a legal
claim. Diamond was tried in a United States District Court, not a military tribunal.

    Much of the brief consists of assertions that Diamond is a “sovereign” not subject
to trial in any court other than “her own.” These arguments are beyond the scope of
the remand and were forfeited when nor presented earlier. What’s more, many of
the arguments imply a disdain for legal obligations demonstrating the need for a
lengthy sentence to protect the public: Diamond makes it clear that she does not
feel bound, and will not abide by, any law with which she disagrees.

    The only portion of the brief that presents any recognized legal argument is
Diamond’s contention that the district judge should have allowed her to represent
herself at the resentencing. Yet she never made a clear request for self-
representation. Instead she engaged in obstructionist conduct—such as refusing to
speak or claiming to be someone else—so peculiar that the judge ordered a psychi-
atric examination. The examination revealed that she is intelligent (IQ 126), in full
possession of her faculties, and determined to throw a monkey wrench into the pro-
ceedings if she can. After receiving this report the judge asked Diamond whether
she wanted to represent herself. She replied: “I accept that for value. I accept your
offer.” When pressed, she used several variations of this phrase but refused to say
“yes” or “no.” Diamond’s answer implies that she is among those who imagine (or
profess to believe) that proceedings in court form contracts with the judge, who then
must pay the price the litigant names. See United States v. James, 328 F.3d 953
(7th Cir. 2003). No judge is required to put up with such antics.

                                                                                 AFFIRMED